             2:15-cv-02303-CSB-EIL # 46          Page 1 of 2                                          E-FILED
                                                                    Wednesday, 17 October, 2018 06:04:14 PM
                                                                                Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS - URBANA DIVISION

DANIEL IGWE,                                        )
                                                    )
                                Plaintiff,          )
                                                    )
         v.                                         )   No. 15-cv-02303
                                                    )
ST. MARY'S HOSPITAL, DECATUR, of                    )
the Hospital Sisters of the Third Order of St.      )
Francis and DENISE SMITH,                           )
                                                    )
                                Defendants.         )

                DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL

         Defendants, St. Mary’s Hospital, of the Hospital Sisters of the Third Order of St. Francis

and Denise Smith (collectively “Defendants”), by their attorneys, respectfully move pursuant

C.D. Ill. Local Rule 5.10 for leave to file under seal Defendants’ Motion to Enforce Settlement

and Exhibit A attached thereto. In support of their motion, Defendants state as follows:

         1.           On December 15, 2017, the parties participated in an in-person settlement

conference before Magistrate Judge Eric Long and a settlement was reached. The material terms

of the agreement reached were read into the record by Magistrate Judge Long. A copy of the

transcript from the settlement conference was released under seal by the Court on October 1,

2018, see Dkt. #44.

         2.           As set forth in the transcript, one of the terms of the settlement reached is

confidentiality as to the terms of the agreement. (See Dkt. #44.)

         3.           Despite many discussions and across many months following the settlement

conference, Plaintiff has refused to agree to language for the written Settlement Agreement that

is in accord with the terms of the oral settlement reached by the parties at the settlement

conference.



                                                    1
94433730.1
             2:15-cv-02303-CSB-EIL # 46      Page 2 of 2



         4.          On September 26, 2018, the Court held a status conference regarding the

status of the settlement papers and entered an order providing that if the settlement papers were

not finalized by October 17, 2017, Defendants shall file a motion to enforce settlement.

         5.          Defendants’ Motion to Enforce Settlement will reference certain terms of the

settlement reached. Therefore, in order to avoid violating the confidentiality term of the parties’

settlement, Defendants request that they be permitted to file their Motion to Enforce Settlement

and Exhibit A attached thereto under seal.

         WHEREFORE, for the foregoing reasons, Defendants respectfully request that this Court

enter an Order granting Defendants leave to file Defendants’ Motion to Enforce the Settlement

and Exhibit A attached thereto under seal.

Dated: October 17, 2018

                                                     Respectfully submitted,
                                                     ST. MARY’S HOSPITAL and DENISE
                                                     SMITH

                                                     By: s/Stephanie Dodge Gournis
                                                     Stephanie Dodge Gournis, Esq. (ARDC #
                                                     6215978)
                                                     Noreen H. Cull, Esq. (ARDC # 06229417)
                                                     Drinker Biddle & Reath LLP
                                                     191 North Wacker Drive, Suite 3700
                                                     Chicago, Illinois 60606
                                                     Telephone: (312) 569-1000
                                                     Stephanie.gournis@dbr.com
                                                     Noreen.cull@dbr.com




                                                 2
94433730.1
